Case: 15-11130    Date Filed: 12/21/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11130
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:14-cr-00121-WSD-RGV-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

SEVILLE WEATHINGTON,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (December 21, 2015)

Before MARCUS, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-11130     Date Filed: 12/21/2015   Page: 2 of 4


      Seville Weathington appeals his total 40-month sentence, imposed after

pleading guilty to one count of dealing firearms without a license, in violation of

18 U.S.C. §§ 922(a)(1)(A) and (2), and one count of possessing marijuana with

intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D). On

appeal, Weathington argues that his sentence was substantively unreasonable in

light of the factors in 18 U.S.C. § 3553(a). He contends that, considering his

disability and limited socio-economic background, the total 40-month sentence

was excessive for the offense, even though his advisory guideline range was 108 to

135 months. However, Weathington has not carried his burden of showing that his

below-guidelines sentence is unreasonable in light of the record and the

18 U.S.C. § 3553(a) factors. See United States v. Valnor, 451 F.3d 744, 750 (11th

Cir. 2006). Accordingly, we affirm.

      Generally, we review the reasonableness of a sentence “under a deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.

586, 591 (2007). We will not vacate a sentence as substantively unreasonable

unless “left with the definite and firm conviction” that the sentencing court clearly

erred in weighing the 18 U.S.C. § 3553(a) factors and issued a sentence “outside

the range of reasonable sentences.” United States v. Rodriguez, 628 F.3d 1258,

1264–65 (11th Cir. 2010) (internal quotation marks omitted).




                                          2
               Case: 15-11130     Date Filed: 12/21/2015    Page: 3 of 4


      The district court is required to impose a sentence “sufficient, but not greater

than necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

including the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, deter criminal conduct, and protect

the public from the defendant’s future criminal conduct. In imposing a particular

sentence, the district court should also consider, inter alia, the nature and

circumstances of the offense, the history and characteristics of the defendant, and

the applicable guideline range. See 18 U.S.C. § 3553(a)(1), (3)-(7).

      Weathington does not argue that the district court committed any procedural

error, nor does the record reflect that it did. As to substantive reasonableness,

Weathington, who was born with cerebral palsy, argues that the court failed to give

due consideration to his disability and socio-economic background under

§ 3553(a). However, the court explicitly considered these factors, hearing from

both Weathington and his mother with regard to his physical handicaps and stating

that Weathington’s disability constituted “extenuating circumstances” in the case

that merited consideration in the sentencing determination. We will not second-

guess the weight that the sentencing judge accorded this factor; the record is clear

that the court considered all the § 3553 factors and the particular circumstances of

this case when sentencing Weathington. See United States v. Snipes, 611 F.3d 855,

872 (11th Cir. 2010).


                                           3
              Case: 15-11130     Date Filed: 12/21/2015   Page: 4 of 4


      Moreover, the 40-month sentence imposed was well below the 120-month

statutory maximum, which is another factor demonstrating its reasonableness. See

Valnor, 451 F.3d at 751–52 (considering that a sentence was “appreciably below

the length of the statutory maximum” in assessing its reasonableness); see also

Gall, 552 U.S. at 51, 128 S. Ct. at 597 (noting that the substantive reasonableness

of a sentence is determined in light of the totality of the circumstances). Therefore,

upon review of the record, the relevant case law, and consideration of the parties’

arguments, we affirm the sentence as reasonable.

      AFFIRMED.




                                          4